Exhibit INVESTOR PLUS PLAN SCANA CORPORATION, a South Carolina corporation (the "Company"), hereby amends and restates the SCANA Investor Plus Plan (the "Plan") as follows, effective as of May 1, 2004: ARTICLE I Definitions The terms defined in this Article I shall, for all purposes of this Plan, have the following respective meanings: Account The term "Account" shall mean, as to any Participant, the account maintained by the Company through its Shareholder Services Department to which is credited (i) the shares (and including any fraction of a share computed to three decimal places) of Common Stock (a) purchased through the Plan, or (b) deposited by such Participant into the Plan pursuant to Section 4.1, and credited to such Participant and (ii) cash held in the Escrow Account or by the Custodian pending investment in Common Stock for such Participant and credited to such Participant. Account Shares The term "Account Shares" shall mean all shares (including any fraction of a share) of Common Stock credited to and at any given time remaining in the Account of a Participant. Change Form The term "Change Form" shall mean the documentation that the Company shall require to be completed prior to a Participant's (i) changing the number of shares of Common Stock or SCE&G Preferred Stock with respect to which Dividends are invested pursuant to Section 7.1, (ii) withdrawal of Account Shares pursuant to Section 7.2 and (iii) termination of participation in the Plan pursuant to Section 7.3. Common Stock The term "Common Stock" shall mean the common stock, without par value, of the Company. Company The term "Company" shall mean SCANA Corporation. Company Share Purchase Price The term "Company Share Purchase Price" shall mean the average of the high and low sales prices of Common Stock on a given trading day as reported on The New York Stock Exchange Composite Tape and published in The Wall Street Journal.In the event no trading is so reported for a trading day, the Company Share Purchase Price for such day may be determined by the Company on the basis of such market quotations as it deems appropriate. Custodian The term "Custodian" shall mean the Person appointed by the Company from time to time pursuant to Section 10.1 to hold all shares of Common Stock acquired under or deposited into the Plan, and to purchase and sell shares on the open market pursuant to Section 3.4 and Direct Deposit Authorization Form The term "Direct Deposit Authorization Form" shall mean the documentation that the Company shall require to be completed and received prior to a Participant having any Dividends on Account Shares not being invested in Common Stock paid by electronic direct deposit to the Participant's predesignated bank, savings association or credit union account pursuant to Section 7.7. Dividend The term "Dividend" shall mean any cash dividends paid on shares of Common Stock or SCE&G Preferred Stock. Dividend Payment Date The term "Dividend Payment Date" shall mean a date on which a Dividend is paid. Enrollment Form The term "Enrollment Form" shall mean the documentation that the Company shall require to be completed and received prior to an investor's enrollment in the Plan pursuant to Article II. Escrow Account The term "Escrow Account" shall have the meaning set forth in Section 11.1. Escrow Agent The term "Escrow Agent" shall have the meaning set forth in Section 11.2. Exchange Act The term "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended, and the rules and regulations thereunder. Fractional Account Shares The term "Fractional Account Shares" shall mean the shares (and fractions of shares) of Common Stock held in the Fractional Share Account. Fractional Share Account The term "Fractional Share Account" shall mean an account under the Plan, consisting of Fractional Account Shares, which is owned by the Company and administered pursuant to Section Independent Agent The term "Independent Agent" shall mean an agent independent of the Company who satisfies applicable legal requirements (including without limitation the requirements of Rule 10b-18 and Regulation M promulgated under the Exchange Act). Investment Date The term "Investment Date" shall mean (i) in any month in which a Dividend Payment Date occurs, such Dividend Payment Date and the fifteenth day of the month or, if the fifteenth day is not a business day, the next business day, and (ii) in any month in which no Dividend Payment Date occurs, the first business day of such month and the fifteenth day of the month or, if the fifteenth day is not a business day, the next business day. Market Share Purchase Price The term "Market Share Purchase Price" shall mean the weighted average purchase price per share (including brokerage commissions, any related service charges and applicable taxes) of the aggregate number of shares purchased in the open market with respect to an Investment Date. Market Share Sales Price The term "Market Share Sales Price" shall mean the weighted average sales price per share (net of brokerage commissions, any related service charges and applicable taxes) of the aggregate number of shares sold in the open market for the relevant day. Maximum Amount The term "Maximum Amount" shall have the meaning set forth in Section 2.4. Participant The term "Participant" shall have the meaning set forth in Section 2.1. Person The term "Person" shall mean any individual, corporation, partnership, limited liability company, joint venture, association, joint-stock company, trust, estate or unincorporated organization. Plan The term "Plan" shall mean this SCANA Investor Plus Plan. SCE&G The term "SCE&G" shall mean South Carolina Electric & Gas Company. SCE&G Preferred Stock The term "SCE&G Preferred Stock" shall mean the Preferred Stock of SCE&G whether issued prior to, on or after the date hereof. Share Deposit Form The term "Share Deposit Form" shall mean the documentation that the Company shall require to be completed and received prior to deposit of shares of Common Stock for a Participant's Account pursuant to Section 4.1. Statement of Account The term "Statement of Account" shall mean a written statement prepared by the Company and sent to each Participant (i) each time a transaction takes place in a Participant's Account and (ii) in January of each year which reflects (a) all transactions to date completed under the Plan during the calendar year to which it relates, (b) the number of Account Shares remaining in such Participant's Account at the date of such statement and (c) such additional information regarding such Participant's Account as the Company may determine. Transfer Request Form The term "Transfer Request Form" shall mean the documentation that the Company shall require to be completed and received prior to a Participant's gift or transfer of Account Shares pursuant to Section 5.2. Voluntary Payment Form The term "Voluntary Payment Form" shall mean the documentation that the Company shall require to be completed and received prior to an optional cash payment being invested pursuant to Section A pronoun or adjective in the masculine gender includes the feminine gender, and the singular includes the plural, unless the context clearly indicates otherwise. ARTICLE II Participation Section 2.1.Participation.Any Person, whether or not a record holder of Common Stock, may elect to participate in the Plan; provided such Person is a resident of, or is organized or incorporated under, or has its principal place of business in, the United States, and its possessions. An election by a Person to participate in the Plan shall be made by such Person completing and returning to the Company an Enrollment Form in which such Person elects to (i) have Dividends on Common Stock or SCE&G Preferred Stock of which such Person is the record holder invested in Common Stock pursuant to Section 2.2, (ii) deposit shares of Common Stock of which such person is the record holder into the Plan pursuant to Section 4.1 or (iii) make an initial cash payment pursuant to Section Any Person who has met such requirements and has made and not revoked such election is referred to herein as a "Participant."A Participant may elect to participate in either or both of the forms of investment provided in Sections 2.2 and 2.4 and to utilize the Plan's safekeeping services provided in Section 4.1 by so indicating on an Enrollment Form, Change Form, or Share Deposit Form; provided, however, that a Participant who has elected to make optional cash investments pursuant to Section 2.4 shall submit to the Company a completed Voluntary Payment Form. Section 2.2.Dividend Investment.A Participant may elect to have all or a portion of any Dividend on his Common Stock or SCE&G Preferred Stock invested in shares of Common Stock to be credited to his Account in lieu of receiving such Dividend directly.If a Participant elects to invest only a portion of the Dividends received on his certificated shares of Common Stock or SCE&G Preferred Stock, that portion of such Dividends not invested in Common Stock will be sent to the Participant in the manner otherwise associated with payment of such Dividends.If a Participant elects to invest only a portion of the Dividends received on the shares of Common Stock credited to his Account, the portion of Dividends not invested will be sent to the Participant by check or by electronic direct deposit if the Participant has elected the direct deposit option provided in Section 7.7. Section 2.3.Initial Cash Payment.A Person not already a Participant may become a Participant by (i) making an initial cash payment of at least $250 or, (ii) in the case of a Person who is already a record holder of Common Stock or SCE&G Preferred Stock, of at least $25 but no more than $100,000, by personal check payable to
